EXHIBIT Reading International, Inc. Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Note: The ratio of earnings to fixed charges is calculated by adding pre-tax income from continuing operations before adjustment for noncontrolling interests and equity in net income (loss) from affiliates plus fixed charges and dividing that sum by fixed charges. Year Ended December 31, Six Months Ended June 30, 2004 2005 2006 2007 2008 2009 Earnings (loss) - As defined by Reg. S-K Item 504 Pre-tax income from continuing operations $ (8,516 ) $ (10,826 ) $ (6,191 ) $ (3,519 ) $ (17,037 ) $ 7,164 Add: Fixed charges 4,464 8,101 9,517 14,413 25,510 9,455 Distributed income of equity investees 1,546 855 6,647 4,619 951 412 Less: Interest capitalized (2,612 ) (1,801 ) (4,422 ) (5,708 ) (136 ) Noncontrolling interests without fixed charges (112 ) (579 ) (672 ) (917 ) (500 ) (213 ) Earnings (loss) $ (2,618 ) $ (5,061 ) $ 7,500 $ 10,174 $ 3,216 $ 16,682 Fixed Charges: Interest expensed $ 3,921 $ 4,682 $ 6,916 $ 8,961 $ 16,749 $ 7,998 Interest capitalized 2,612 1,801 4,422 5,708 136 Amortization of capitalized expenses related to indebtedness 160 1,235 417 Estimated interest factor of rental expense 543 807 800 870 1,818 904 Total fixed charges $ 4,464 $ 8,101 $ 9,517 $ 14,413 $ 25,510 $ 9,455 Ratio of earnings to fixed charges * 1.76 Deficiency of one-to-one coverage ratio of earnings to fixed charges $ 7,082 $ 13,162 $ 2,017 $ 4,239 $ 22,294 N/A
